EXHIBIT AMENDED AND RESTATED SECOND LIEN TERM LOAN AGREEMENT dated as of April 9, 2009 among ROSETTA RESOURCES INC., as Borrower, BNP PARIBAS, as Administrative Agent, WELLS FARGO ENERGY CAPITAL, INC. as Syndication Agent, UNIONBANCAL EQUITIES, INC., as Documentation Agent and THE LENDERS PARTY HERETO BNP PARIBAS SECURITIES CORP. Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Tranches 22 Section 1.04 Terms Generally; Rules of Construction 22 Section 1.05 Accounting Terms and Determinations; GAAP 22 ARTICLE II THE CREDITS Section 2.01 Term Loans. 23 Section 2.02 Loans and Tranches. 23 Section 2.03 Requests for Loans 24 Section 2.04 Interest Elections for Floating Rate Loans. 25 Section 2.05 Funding of Loans. 27 Section 2.06 Termination 28 Section 2.07 Total Reserve Value. 28 Section 2.08 Intercreditor Agreement 29 Section 2.09 Optional Increase in Aggregate Outstanding Loan Amounts. 29 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01 Repayment of Loans 30 Section 3.02 Interest. 30 Section 3.03 Alternate Rate of Interest 31 Section 3.04 Prepayments. 32 Section 3.05 Mandatory Prepayments. 33 Section 3.06 Fees 33 Section 3.07 No Make-Whole Amount for Floating Rate Loans 33 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 33 Section 4.02 Presumption of Payment by the Borrower 34 Section 4.03 Payments and Deductions; Defaulting Lenders. 35 Section 4.04 Disposition of Proceeds 35 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY Section 5.01 Increased Costs. 36 Section 5.02 Break Funding Payments 37 Section 5.03 Taxes. 37 i Section 5.04 Mitigation Obligations; Replacement of Lenders. 38 Section 5.05 Illegality 39 ARTICLE VI CONDITIONS PRECEDENT Section 6.01 Effective Date 39 Section 6.02 Additional Conditions 41 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01 Organization; Powers 42 Section 7.02 Authority; Enforceability 42 Section 7.03 Approvals; No Conflicts 43 Section 7.04 Financial Condition; No Material Adverse Change. 43 Section 7.05 Litigation. 44 Section 7.06 Environmental Matters 44 Section 7.07 Compliance with the Laws and Agreements; No Defaults. 45 Section 7.08 Investment Company Act 45 Section 7.09 Taxes 45 Section 7.10 ERISA. 46 Section 7.11 Disclosure; No Material Misstatements 46 Section 7.12 Insurance 47 Section 7.13 Restriction on Liens 47 Section 7.14 Subsidiaries 47 Section 7.15 Location of Business and Offices 47 Section 7.16 Properties; Titles, Etc. 48 Section 7.17 Maintenance of Properties 49 Section 7.18 Gas Imbalances, Prepayments 49 Section 7.19 Marketing of Production 49 Section 7.20 Swap Agreements 50 Section 7.21 Use of Loans 50 Section 7.22 Solvency 50 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01 Financial Statements; Other Information 50 Section 8.02 Notices of Material Events 53 Section 8.03 Existence; Conduct of Business 54 Section 8.04 Payment of Obligations 54 Section 8.05 Performance of Obligations under Loan Documents 54 Section 8.06 Operation and Maintenance of Properties 54 Section 8.07 Insurance 55 Section 8.08 Books and Records; Inspection Rights 56 Section 8.09 Compliance with Laws 56 Section 8.10 Environmental Matters. 56 Section 8.11 Further Assurances. 57 Section 8.12 Reserve Reports. 57 ii Section 8.13 Title Information. 59 Section 8.14 Additional Collateral; Additional Guarantors. 59 Section 8.15 ERISA Compliance 61 Section 8.16 Unrestricted Subsidiaries 61 Section 8.17 Marketing Activities. 61 Section 8.18 Swap Agreement Termination 61 ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants. 62 Section 9.02 Debt 62 Section 9.03 Liens 63 Section 9.04 Restricted Payments 63 Section 9.05 Investments, Loans and Advances 63 Section 9.06 Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries. 65 Section 9.07 Nature of Business; International Operations 66 Section 9.08 Limitation on Leases 66 Section 9.09 Proceeds of Notes 66 Section 9.10 ERISA Compliance 66 Section 9.11 Sale or Discount of Receivables 67 Section 9.12 Mergers, Etc 67 Section 9.13 Sale of Properties 67 Section 9.14 Environmental Matters 68 Section 9.15 Transactions with Affiliates 68 Section 9.16 Subsidiaries 69 Section 9.17 Negative Pledge Agreements; Dividend Restrictions 69 Section 9.18 Gas Imbalances, Take-or-Pay or Other Prepayments 69 Section 9.19 Swap Agreements 69 Section 9.20 Gas Sales Contracts 70 Section 9.21 Anti-Layering 71 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default 71 Section 10.02 Remedies of Lenders. 73 ARTICLE XI THE AGENTS Section 11.01 Appointment; Powers 74 Section 11.02 Duties and Obligations of Administrative Agent 75 Section 11.03 Action by Administrative Agent 75 Section 11.04 Reliance by Administrative Agent 76 Section 11.05 Subagents 76 Section 11.06 Resignation or Removal of Administrative Agent 77 Section 11.07 Agents as Lenders 77 Section 11.08 No Reliance. 77 iii Section 11.09 Administrative Agent May File Proofs of Claim 78 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 79 Section 11.11 The Arranger, and other Agents 79 ARTICLE XII MISCELLANEOUS Section 12.01 Notices. 79 Section 12.02 Waivers; Amendments. 80 Section 12.03 Expenses, Indemnity; Damage Waiver. 81 Section 12.04 Successors and Assigns. 83 Section 12.05 Survival; Revival; Reinstatement. 86 Section 12.06 Counterparts; Integration; Effectiveness. 87 Section 12.07 Severability 87 Section 12.08 Right of Setoff 87 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 88 Section 12.10 Headings 89 Section 12.11 Confidentiality 89 Section 12.12 Interest Rate Limitation 89 Section 12.13 EXCULPATION PROVISIONS 90 Section 12.14 Reaffirmation and Grant of Security Interest 91 Section 12.15 No Third Party Beneficiaries 91 Section 12.16 USA Patriot Act Notice 91 iv ANNEXES, EXHIBITS AND SCHEDULES Annex I List of Commitments Exhibit A Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit E Security Instruments Exhibit F Form of Assignment and Assumption Exhibit G Form of Reserve Report Certificate Exhibit H Additional Lender Certificate Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships; Unrestricted Subsidiaries Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements Schedule 9.05 Investments v THIS AMENDED AND RESTATED SECOND LIEN TERM LOAN AGREEMENT dated as of April 9, 2009, is among: Rosetta Resources Inc., a corporation duly formed and existing under the laws of the State of Delaware (the “Borrower”); each of the Lenders from time to time party hereto; BNP Paribas (in its individual capacity, “BNP Paribas”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”); Wells Fargo Energy Capital, Inc. as syndication agent for the Lenders (in such capacity, together with its successors in such capacity, the “Syndication Agent”); and UnionBanCal Equities, Inc. as documentation agent for the Lenders (in such capacity, together with its successors in such capacity, the “Documentation Agent”). R E C I T A L S A.The Borrower, the Administrative Agent and the other financial institutions named and defined therein as lenders and agents are parties to that certain Second Lien Term Loan Agreement dated July7, 2005 (as amended from time to time, the “Existing Term Loan Agreement”). B.The Borrower has requested the Lenders, and the Lenders have agreed, to amend and restate the Existing Term Loan Agreement, subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions and Accounting Matters Section 1.01 Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. Section 1.02 Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Tranche, refers to whether such Tranche, bears interest at a rate determined by reference to the Alternate Base Rate. “Acceptable Collateral” means (a)letters of credit having terms satisfactory to the Administrative Agent issued by a bank or trust company which is organized under the laws of the United States or any state thereof, has capital, surplus and undivided profits aggregating at least $100,000,000 (as of the date of such bank or trust company’s most recent financial reports) and has a short-term deposit rating of no lower than A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s, (b)cash prepayment for gas purchases and (c)such other forms of collateral as may be approved by the “Required Lenders” as such term is defined in the Senior Revolving Credit Agreement. “Adequate Assurance of Performance” means sufficient security in the form, amount and for the term reasonably acceptable to the Borrower, including but not limited to, a standby irrevocable letter of credit, a prepayment, a security interest in an asset or a performance bond or guaranty. “Adjusted LIBO Rate” means, with respect to any Eurodollar Tranche for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied by the Statutory Reserve Rate; provided that the applicable Adjusted LIBO Rate shall be no less than 3.50% at any time. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affected Loans” has the meaning assigned such term in Section 5.05. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agents” means, collectively, the Administrative Agent, and any syndication agent, documentation agent or similar agent that hereafter becomes a party hereto, and “Agent” shall mean either the Administrative Agent or such other agent, as the context requires. “Agreement” means this Amended and Restated Second Lien Term Loan Agreement, as the same may from time to time be amended, modified, supplemented or restated. “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a)the Prime Rate in effect on such day, (b)the Federal Funds Effective Rate in effect on such day plus½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1.5% and (d) the Reference Bank Cost of Funds Rate.Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted LIBO Rate or the Reference Bank Cost of Funds Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted LIBO Rate or the Reference Bank Cost of Funds Rate, respectively. “Applicable Margin” means (a) with respect to each Eurodollar Tranche, a rate per annum equal to 8.50%; and (b) with respect to each ABR Tranche, a rate per annum equal to 7.00%. “Approved Counterparty” means (a) any “Lender” as such term is defined in the Senior Revolving Credit Agreement or any Affiliate of such Lender and (b)any other Person whose long term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their equivalent) or higher or (c) any other Person from time to time approved by the “Required Lenders” as such term is defined in the Senior Revolving Credit Agreement. “Approved Fund” means any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. 2 “Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc., (b)Ryder Scott Company Petroleum Consultants, L.P. and (c) any other independent petroleum engineers reasonably acceptable to the Administrative
